

116 HR 6033 IH: Pell to Grad Act
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6033IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mrs. Lawrence (for herself, Mr. Neguse, Mr. DeFazio, Ms. Tlaib, Mr. Khanna, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to increase the period of eligibility for Federal Pell Grants, and for other purposes.1.Short titleThis Act may be cited as the Pell to Grad Act.2.Period of eligibility for grantsSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended—(1)in subsection (a), by inserting or as a postbaccalaureate student in accordance with subsection (c)(1), after as an undergraduate,; and(2)in subsection (c)—(A)by amending paragraph (1) to read as follows:(1)The period during which a student may receive Federal Pell Grants shall be the period required for the completion of the first undergraduate baccalaureate course of study being pursued by that student at the institution at which the student is in attendance except that—(A)any period during which the student is enrolled in a noncredit or remedial course of study as defined in paragraph (2) shall not be counted for the purpose of this paragraph; and(B)the period during which a student may receive Federal Pell Grants shall also include the period required for the completion of the first postbaccalaureate course of study at an eligible institution that meets the definition of institution of higher education in section 101, in a case in which—(i)the student received a Federal Pell Grant during the period required for the completion of the student’s first undergraduate baccalaureate course of study for at least 1 but fewer than 16 semesters, or the equivalent of at least 1 but fewer than 16 semesters, as determined under paragraph (5);(ii)the student would otherwise be eligible for a Federal Pell Grant, but for the completion of such baccalaureate course of study; and(iii)the period during which the student receives Federal Pell Grants does not exceed the student’s duration limits under paragraph (5).; and(B)in paragraph (5), by striking 12 each place it appears and inserting 16.